Citation Nr: 0908808	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-40 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD) with insomnia.  

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for anal fissures with 
hemorrhoids, as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2002, October 2004, August 2006, and November 2007 
rating decisions.  

In the June 2002 rating decision, the RO denied service 
connection for prostate cancer, confirmed and continued a 
previous denial of service connection for PTSD with insomnia, 
and continued a 10 percent rating for postoperative residuals 
of left medial meniscectomy with degenerative arthritis.  In 
July 2002, the Veteran filed a notice of disagreement (NOD). 
 A statement of the case (SOC) was issued in January 2003.  
In a July 2003 rating decision, the RO, inter alia, granted 
service connection and assigned an initial 70 percent rating 
for PTSD, effective November 1, 1999.  In July 2003, the RO 
also issued a SOC regarding the claims for service connection 
for prostate cancer and a rating in excess of 10 percent for 
postoperative residuals of left medial meniscectomy with 
degenerative arthritis.  Although a SOC was previously issued 
in January 2003, the RO informed the Veteran that he had 60 
days within which to file a substantive appeal.  He filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2003.

In the October 2004 rating decision, the RO, inter alia¸ 
denied entitlement to an effective date earlier than November 
1, 1999 for the grant of service connection and award of 
compensation for PTSD with insomnia.  The Veteran filed a NOD 
in November 2004.  A SOC was issued in October 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2005.

In the August 2006 rating decision, the RO denied service 
connection for hemorrhoids.  The Veteran filed a NOD in June 
2007.  A SOC was issued in March 2008, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that month.

In the November 2007 rating decision, the RO denied 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for anal fissures with 
hemorrhoids.  The Veteran filed a NOD in December 2007.  A 
SOC was issued in December 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that month.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In a statement received in September 2003, the Veteran's 
representative indicated that the Veteran was requesting 
withdrawal of his hearing request; however, a statement from 
the Veteran received on the same date clearly states that he 
wished to withdraw his appeal.  In addition, during the 
January 2009 hearing, the Veteran clarified that he was 
seeking compensation for hemorrhoids pursuant to the 
provisions of 38 U.S.C.A. § 1151, and that he wished to 
withdraw from appeal his claim for direct service connection 
for hemorrhoids.  As such, the only claims remaining on 
appeal are those set forth on the title page.

The Board's decision addressing the claim for an effective 
date earlier than November 1, 1999, for the award of service 
connection for PTSD with insomnia is set forth below.  The 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for anal fissures with hemorrhoids, as 
a result of VA medical treatment, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.

As final preliminary matters, the Board notes, initially, 
that in a February 2006 statement, the Veteran indicated that 
he would like to file a NOD with a December 27, 2005 decision 
regarding a claim for a clothing allowance.  However, the 
Board can find no December 2005 decision denying the 
Veteran's claim for a clothing allowance in the claims file.  
Accordingly, this matter is referred to the RO for 
appropriate action, to include, if warranted, issuance of a 
SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, in a February 2003 statement, the Veteran's 
representative indicated that he was submitting evidence in 
support of the Veteran's claims, including entitlement to 
service connection for a bilateral knee condition.  While, as 
noted above, service connection has been established for a 
left knee disability, the claim for service connection for a 
right knee disability has not been adjudicated.  Most 
recently, in May 2008, the Veteran submitted evidence which 
he described as in support of a fee basis claim.  The claim 
for fee basis treatment also does not appear to have been 
adjudicated.  As such, these matters are not properly before 
the Board, and are thus referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  On November 1, 1999, the RO received the Veteran's 
initial claim for service connection for PTSD with insomnia.  

3.  The record contains no statement or communication from 
the Veteran, prior to November 1, 1999, that constitutes a 
pending claim for service connection for PTSD with insomnia.  



CONCLUSION OF LAW

The claim for an effective date earlier than November 1, 
1999, for the award of service connection and award of 
compensation for PTSD with insomnia is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the October 2005 SOC included citation 
to the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for awards of 
service connection.  The October 2005 SOC explained the 
reasons for the denial of the Veteran's request for an 
earlier effective date in this case.  Moreover, the Veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the claim on appeal, to include 
during the January 2009 hearing.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be  
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that, on November 1, 1999, the Veteran 
filed an initial claim for service connection for, inter 
alia, PTSD.  The RO denied service connection for PTSD in a 
December 2000 rating decision.  Following receipt of the 
Veteran's service personnel records, in a March 2002 rating 
decision, the RO confirmed and continued the previous denial 
of service connection for PTSD with insomnia.  In a June 2002 
rating decision the RO, again, inter alia, confirmed and 
continued the previous denial of service connection for PTSD 
with insomnia.  The Veteran filed an NOD with the denial of 
service connection for PTSD in July 2002.  An SOC was issued 
in January 2003.  However, in a July 2003 rating decision, 
the RO granted service connection for PTSD with insomnia and 
assigned an initial 70 percent rating, effective November 1, 
1999.  The effective date of the grant of service connection 
was based on the date of receipt of the Veteran's claim for 
service connection, in consideration of the fact that the 
grant of service connection was based on the receipt of 
additional service records.  See 38 C.F.R. § 3.156(c) (At any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  
An award made based all or in part on such records is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim).  

The Veteran has advanced several arguments in connection with 
the claim for an earlier effective date.  In a November 2004 
statement, he argued that he should be awarded on earlier 
effective date based on the fact that he was AWOL for 41 days 
in service because of PTSD.  Along with this statement, the 
Veteran submitted a letter from a fellow service member 
indicating that he had known the Veteran to be AWOL for 41 
days in Vietnam.  In his December 2005 substantive appeal, 
the Veteran indicated that he had originally filed his claim 
for PTSD prior to November 1, 1999, and that he had been 
dealing with his conditions since he returned from Vietnam.  
Most recently, during the January 2009 hearing, the Veteran 
testified that he saw a psychiatrist during service, around 
1970.  He added that, following a stressful experience of a 
helicopter crash, he had problems sleeping and eating in 
service, and that he went AWOL following witnessing a 
friend's hand blown off.  He testified that, following 
separation from service, he was told by one medical authority 
that he was shell shocked, but that he did not want to pursue 
it.   

Notwithstanding the foregoing assertions, the Board finds 
that the record includes no document that can be construed as 
a claim for service connection for PTSD with insomnia 
associated with the claims file prior to November 1, 1999.  
While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge from service if a claim for service 
connection was filed within one year of discharge, such is 
not the case here.  

In this regard, the earliest evidence of any claim for 
service connection is a May 1971 claim for service connection 
for a left knee disability and a hand injury.  The veteran 
was afforded a VA examination in August 1971 which reflected 
normal findings on psychiatric examination.  The RO granted 
service connection for postoperative residuals of a left 
medial meniscectomy and postoperative status removal of a 
left wrist ganglion in a September 1971 rating decision.  
Following this rating decision, the next communication from 
the Veteran was received in September 1973.  Therefore, as 
there is no communication which can be construed as a claim, 
formal or informal, for service connection for PTSD with 
insomnia within one year of separation from service, the 
appropriate effective date for the award of service 
connection for this disability is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

In correspondence received on September 5, 1973, the Veteran 
indicated that he was seeking an increased rating for his 
service-connected left knee disability, and that he wished to 
add an additional disability which was not claimed on his 
original application, "paranoid cyst left hand."  While, 
during the January 2009 hearing, the Veteran's representative 
argued that this statement could be read as an informal claim 
for service connection for paranoia, the statement itself 
clearly indicates that the Veteran was seeking service 
connection for an additional disability, and that the 
disability was a left hand cyst.  [Parenthetically, as noted 
above, the Veteran was granted service connection for a left 
ganglion cyst in the September 1971 rating decision].  Thus, 
the September 1973 correspondence cannot be construed as a 
claim for service connection for PTSD with insomnia.  

Although the Veteran asserted ,in his substantive appeal, 
that he filed a claim for service connection for PTSD prior 
to November 1, 1999, thorough review of the claims file 
reveals no communication regarding service connection for 
PTSD prior to November 1999.  Rather, following the September 
1973 claim, the Veteran submitted a claim for service 
connection for Agent Orange and a left knee condition in 
April 1987.  He filed a claim for an increased rating for his 
left knee disability in June 1988, followed by another claim 
for an increased rating for the left knee disability, and a 
request to reopen a claim for service connection for a skin 
condition due to Agent Orange in March 1990.  In February 
1994, August 1994, and September 1998 he filed claims for an 
increased rating for the service-connected left knee 
disability.  None of these claims include a reference to PTSD 
and/or insomnia.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling claims submitted by the Veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary is the Veteran's 
statement that he filed a claim prior to November 1, 1999.

The Board has considered the Veteran's assertions that he 
exhibited symptoms of PTSD during and since service, and 
notes that the records of VA treatment associated with the 
claims file reflect a diagnosis of PTSD as early as August 
1998.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, this regulation 
only applies to a defined group of claims.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies 
to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).  VA medical 
records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, the August 1998 record of VA 
treatment for PTSD is not interpreted as an informal claim 
for service connection.  

Hence, the Veteran's assertions that he has had PTSD with 
insomnia since stressful experiences in service are to no 
avail.  

The fact remains that, in this case, there is no document 
that can be construed as a claim for service connection for 
PTSD with insomnia associated with the claims file prior to 
November 1, 1999.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than 
November 1, 1999 for the grant of service connection and 
award of compensation for PTSD with insomnia in this case.  
The record clearly shows that the Veteran filed an original 
claim for service connection for PTSD on November 1, 1999 and 
there is no communication from the Veteran to VA prior to 
that date that can be construed as a claim for service 
connection for PTSD with insomnia.  As such, there is no 
legal basis for granting service connection for PTSD with 
insomnia prior to this date.  Rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for PTSD with insomnia earlier than 
November 1, 1999, is assignable, the claim for an earlier 
effective date for the grant of service connection for PTSD 
with insomnia must be denied.  Where, as here, the law and 
not the evidence is dispositive, the claim must be terminated 
or denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

An effective date earlier than November 1, 1999, for the 
award of service connection for PTSD with insomnia is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

The Veteran seeks compensation benefits for additional 
disability that he claims is the result of treatment for 
rectal pain due to hemorrhoids, performed at the West Los 
Angeles VA Medical Center (VAMC) in November 2006.  In his 
December 2006 claim, he asserted that he suffered a tear 
during examination which resulted in severe rectal bleeding, 
constipation, blood in stool, and hard stool.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment or examination 
furnished under any law administered by VA, and the 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 
2008).

Records of VA treatment reflect diagnoses of and treatment 
for hemorrhoids.  In this regard, during treatment in 
February 2006, the Veteran described painful external 
hemorrhoids with pruritis and occasional bloody stool since 
1998, which constantly irritated him.  He indicated that he 
had tried conservative measures with no success.  A March 
2006 anoscopy revealed a posterior anal fissure.  In July 
2006, he complained of severe pain due to an anal fissure.  

During treatment on November 6, 2006, a medical student noted 
that the Veteran had initially described his hemorrhoids as 
stage IV, and currently described them as stage II.  The 
Veteran denied any rectal bleeding or pain, and added that he 
maintained a consistent bowel pattern with daily stool 
softeners.  No external hemorrhoids or fissure were noted on 
examination.  The assessment was a history of anal fissure 
and hemorrhoids, doing well on current regiment.  The 
following week, the Veteran presented with complaints of 
rectal pain and blood in the stool 3 to 4 days earlier.  He 
described his pain as level 9 on a scale of 0 to 10, and 
added that it began on November 8, 2006.  

One week later, he again presented with complaints of 
continued rectal pain, despite the use of GI advised rectal 
medications.  The nurse practitioner noted that the Veteran 
appeared to be in significant pain.  During a urology consult 
in December 2006, the Veteran stated that medications he was 
given for the fissure were not working, and the nurse 
practitioner noted that he was not able to sit down during 
the visit, and began crying due to pain.  The Veteran was 
instructed to go to the urgent care clinic, where he stated 
that he had been seen on November 6, 2006, when a rectal 
examination was done and, ever since, he had severe rectal 
pain, which he believed, was due to that examination.  The 
assessment was rectal pain and hemorrhoids, stage II.  

A December 2006 record of treatment reflects that the Veteran 
was seen one month earlier for an anoscopy, but did not 
tolerate the procedure secondary to anal pain.  The Veteran 
described anal pain for the past month which had been 
moderately controlled.  An April 2007 anoscopy revealed an 
anal fissure and internal and external hemorrhoids.  

A December 2006 record of treatment from Harbor UCLA Medical 
Center reflects that the Veteran described a history of 
internal hemorrhoids.  He stated that he had seen a 
colorectal surgeon at VA who did an anoscope and felt like he 
got a tear when it was pulled out.  The assessment was 
presumed internal hemorrhoids versus internal laceration.  

In July 2007, the Veteran sought private treatment from South 
Bay Surgeons Medical Group.  He described severe anorectal 
pain for five years.  He reported that a November colonoscopy 
at UCLA was normal, but that he developed severe pain 
thereafter, and continued to have severe anorectal pain.  On 
physical examination, there was severe anorectal spasm.  The 
Veteran was referred to another physician.  During treatment 
the following week, the Veteran indicated that he had severe 
rectal pain with bowel movements since a 1998 colonoscopy, 
which was re-exacerbated by another study at VA in November 
2006.  On examination, anoscopy was painful, but revealed no 
obvious fissure.  Later in July 2007, the Veteran underwent 
excision and closure of posterior anal fissure and left 
lateral internal sphincterotomy.  

Although, during the January 2009 hearing, the Veteran 
testified that, since surgery, he felt 100 percent different 
and he no longer had problems with hemorrhoids, the Court has 
held that the requirement of the existence of a current 
disability is satisfied when a veteran has a disability at 
the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves 
prior to adjudication of the claim.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  

The Veteran has not been afforded a VA examination for the 
purposes of determining entitlement to compensation under 
38 U.S.C.A. § 1151.  In light of the medical evidence, the 
Board finds that a VA examination of the Veteran would be 
helpful in resolving the matter remaining on appeal.  See 
38 U.S.C.A. § 5103A.  During the January 2009 hearing, the 
Veteran indicated his willingness to report to a VA 
examination, if necessary.

Thus, the Board finds the RO should arrange for the veteran 
to undergo VA examination, by an appropriate physician, at a 
VA medical facility, to obtain a medical opinion as to 
whether the Veteran has additional disability which was 
proximately caused by VA medical treatment.  The Veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Veteran has reported 
that he underwent an anoscopy at the West Los Angeles VA 
Medical Center (VAMC) in November 2006, and a December 2006 
record of treatment from the same VAMC reflects that the 
Veteran was seen one month earlier for an anoscopy.  While 
records of VA treatment from the Loma Linda VAMC (dated from 
September 1999 to October 2004), the Gardena Community Based 
Outpatient Clinic (CBOC) (dated from August 2001 to October 
2007), and the West Los Angeles VAMC (dated from June 1998 to 
October 2007) have been associated with the claims file, the 
pertinent records of treatment from November 2006 do not 
specifically state that an anoscopy was performed.  
[Parenthetically, the Board notes that records of treatment 
from the West Los Angeles VAMC include reports of anoscopies 
performed in March 2006 and April 2007].  Although, in 
January 2007, the RO requested all records regarding 
treatment for rectal pain on November 6, 2006, as the claim 
is being remanded, the RO should make another request for any 
outstanding records As regards an anoscopy performed at the 
West Los Angeles VAMC in November 2006.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the West Los Angeles and 
Loma Linda VAMCs, and from the Gardena CBOC, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The record also suggests that pertinent, identified private 
medical records may not have been obtained.  In December 
2007, the Veteran filed a VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)) in which he reported that he was treated for 
anal fissures and hemorrhoids at the Habror UCLA Medical 
Center from December 2006 to the present.  While records of 
treatment from this facility, dated from December 2006 to 
March 2007 have been associated with the claims file, during 
private treatment in July 2007, the Veteran stated that he 
developed severe pain following a November colonoscopy at 
UCLA.  Any records of a November 2006 colonoscopy may be 
potentially pertinent to the claim remaining on appeal.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file all 
pertinent records of treatment from the Harbor UCLA Medical 
Center dated in November 2006, to specifically include any 
records of colonoscopy.  If more current authorization to 
obtain these records is required, the RO should request that 
the Veteran sign and furnish such appropriate authorization 
for the release to VA of all such private medical records, 
and any such authorization should be associated with the 
claims file.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
Veteran's rectal pain, hemorrhoids, 
and/or anal fissure, from the Loma Linda 
VAMC (since October 2004), the Gardena 
CBOC (since October 2007), and the West 
Los Angeles VAMC (to specifically include 
any records of anoscopy performed in 
November 2006, as well as records of 
treatment since October 2007).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide current, signed authorization to 
enable it to obtain pertinent records of 
treatment from Harbor UCLA Medical 
Center, to include colonoscopy, (as 
identified above) from November 2006.  

The RO should notify the Veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).  The 
RO should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the records of 
treatment from Harbor UCLA Medical Center 
(as noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should identify all current 
disability/ies involving rectal pain, 
hemorrhoids, and/or anal fissure.  Then, 
the physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran incurred additional 
disability as the result of VA medical 
treatment. If so, he or she should also 
opine as to whether the proximate cause 
of such disability was (a) carelessness, 
negligence, or lack of proper skill, 
error in judgment, or similar instance of 
fault on the part of VA, or (b) an event 
not reasonably foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, 
in providing medical care for rectal 
pain, hemorrhoids, and/or anal fissure, 
including the November 2006 treatment, 
any VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


